DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1, 2, 4, 5, 6, 8, and 10-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Antunez et al (“Solution-Phase Synthesis of Highly Conductive Tungsten Diselenide Nanosheets” from IDS filed 02/19/2019 .
Referring to claims 1 and  12, Antunez et al teaches a process for preparing stacks of metal chalcogenide flakes (WSe2 nanosheets) comprising the steps of: (a) 4) of the target metal chalcogenide with a source of the chalcogenide atom (ditert-buytl diselenide) of the target metal chalcogenide, in the presence of a spacer (dodecylamine), so as to produce flakes (nanosheets) of the metal chalcogenide (WSe2); (b) depositing metal chalcogenide flakes obtained using step (a) onto a substrate to form a stack of assembled metal chalcogenide flakes (drop cast solution onto aluminum electrodes and samples showed agglomerates with nano-onion structures and sheets with extended alignment), wherein the spacer contains an alkyl chain linked to a functional group able to bond to the metal chalcogenide surface, said alkyl chain having a length of less than 18 carbon atoms, preferably between 6 and 14 carbon atoms (dodecylamine has 12 carbon atoms). (See pages 2385-2387).
Referring to claim 2, 4, 5, Antunez et al teaches WSe2 nanosheets using dodecylamine (pg2385).
Referring to claim 6, Antunez et al teaches WCl4 (pg 2385).
Referring to claim 8, Antunez et al teaches drop casting (pg 2385).
Referring to claim 10, Antunez et al teaches providing a first reaction vessel containing the metal precursor material for the target metal chalcogenide, as well as the spacer; (a2.a) providing a second reaction vessel containing the chalcogen precursor material; (a1.b) heating of the first reaction vessel; (a2.b) heating of the second reaction vessel; (a3) combining the heated contents of the first and second reaction vessels after steps (a1.b) and (a2.b) to produce metal chalcogenide flakes (See pg 2385 which teaches injection ditert-butyl diselenide into solution of WCl4 and dodecylamine heated to 150°C and then heating to 225°C to produce nanosheets).
.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lauth et al (“Solution Processed Two Dimensional Ultrathin InSe Nanosheets” from IDS filed 02/19/2019) in view of Li et al (US 2012/025598).
Referring to claims 1 and 12, Lauth et al teaches a process for preparing stacks of metal chalcogenide (InSe) flakes comprising the steps of: (a) reacting together a source of the metal atom (indium chloride) of the target metal chalcogenide with a source of the chalcogenide atom of the target metal chalcogenide (selenourea), in the presence of a spacer (octadecylamine), so as to produce flakes of the metal chalcogenide (Colloidal InSe nanosheets);  (b) depositing metal chalcogenide flakes obtained using step (a) onto a substrate (drop casted InSe nanosheets on silicon substrate with gold contact) to form a stack of assembled metal chalcogenide flakes, wherein the spacer contains an alkyl chain linked to a functional group able to bond to 
Lauth et al teaches Octadecylamine which has an alkyl chain length 18 carbon atoms. Lauth et al does not explicitly teach an alkyl chain having a length of less than 18 carbon atoms, preferably between 6 and 14 carbon atoms.
In a method of making nanocrystals, Li et al teaches InSe nanocrystals synthesized in a solvent such as ODE, with metal precursors such as metal chlorides, and Se precursors and ligands including octadecylamine, dodecylamine, or hexadecylamine ([0120]-[0129]), which is a clear suggests that octadecylamine, dodecylamine, or hexadecylamine are known equivalents and substitutes.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Lauth et al by using dodecylamine, as taught by Li et al, to synthesize InSe nanocrystalline structures, because substituting equivalents known for the same purpose is prima facie obvious (MPEP 2144.06) and the selection of a known material based on its suitability for its intended purpose is prima facie obvious (MPEP 2144.07).
Referring to claim 2-3, the combination of Lauth et al and Li et al teaches InSe (Luath Abstract).
Referring to claim 4-5, the combination of Lauth et al and Li et al teaches dodecylamine (Li [0129]).
Referring to claim 6-9, the combination of Lauth et al and Li et al teaches indium chloride, selenourea and drop casting on gold contacts (Lauth lines 223-248).
Referring to claim 10, the combination of Lauth et al and Li et al comprises the sub-steps of: providing a first reaction vessel containing the metal precursor material for 
Referring to claim 11, the combination of Lauth et al and Li et al teaches purification of the crude metal chalcogenide flakes obtained in step (a); (z) redispersal of the purified metal chalcogenide flakes obtained in step (y). (Lauth lines 126-150).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kobayashi (US 2011/0057168) teaches MoS2 nanosheets and drop casting, spin coating, spray coating, onto a suitable substrate, such as a quartz or gold or aluminum ([0036]-[0061]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J SONG whose telephone number is (571)272-1468.  The examiner can normally be reached on Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MATTHEW J. SONG
Examiner
Art Unit 1714



/MATTHEW J SONG/           Primary Examiner, Art Unit 1714